Citation Nr: 9907785	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
nephropexy and ligation of the right renal artery, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In a Substantive Appeal received by the RO in June 1998, the 
veteran raised a claim of entitlement to an effective date of 
May 17, 1946, for a 100 percent disability rating for 
residuals of nephropexy and ligation of the right renal 
artery.  The Board notes that this matter has not been 
developed or adjudicated by the RO for appeal and is referred 
thereto for appropriate action.  

In November 1998, the veteran had a hearing at the RO before 
the below signing Board member.  At that hearing, the 
veteran's representative asserted that the veteran 
experienced a back disability, which he considered a 
component of the service-connected disability subject to this 
appeal.  The Board notes that the RO in a May 1946 rating 
decision granted service connection for scar of the right 
flank, but denied service connection for a back injury.  The 
veteran did not disagree with the RO's denial of his claim 
for service connection for a back disability; therefore, the 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302 (1998).  Thus, the 
veteran may file an application to reopen his claim for 
service connection for a back disability on a new and 
material evidentiary basis. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (1998).  In that connection, the Board notes that the 
veteran submitted evidence at the hearing with regard to a 
back disability and waived RO consideration thereof.  The 
Board considers these assertions as a claim for service 
connection for a back disability on a new and material 
evidentiary basis.  In addition, a claim for service 
connection for a stomach disability was raised at the 
hearing.  These issues have not been developed or adjudicated 
by the RO for appeal and are referred thereto for appropriate 
action.  

FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The residuals of a nephropexy and ligation of the right 
renal artery are manifested by a 25 centimeter (cm), well 
healed, normally pigmented, nontender scar to the right 
flank.  

3.  The residuals of a nephropexy and ligation of the right 
renal artery are manifested by clinical findings of a blood 
urea nitrogen (BUN) of 23 and a creatinine of 1.3 
constituting minimal renal insufficiency.  

4.  No unusual or exceptional disability factors have been 
presented with respect to this issue on appeal.  

CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent for 
residuals of a nephropexy and ligation of the right renal 
artery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115a (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected renal disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record shows that the veteran experienced chronic right-
sided nephroptosis and that he underwent a right nephropexy 
and ligation of the vessels during service.  In May 1946, the 
RO granted service connection for postoperative residuals of 
a scar of the right flank.  A noncompensable evaluation was 
assigned, effective in December 1945.  In March 1948, a 10 
percent evaluation was assigned for postoperative tender and 
painful scar of the right flank resulting from right 
nephropexy and ligation of the right renal artery.  This 
evaluation has been reconsidered since that time, most 
recently in 1973.  In June 1998, the veteran filed an 
informal claim for an increased rating for the residuals of 
his renal disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

The residuals of a nephropexy and ligation of the right renal 
artery is evaluated based on the rating schedule pertaining 
to scars.  A 10 percent evaluation is assigned for 
superficial, tender, and painful scars on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  
Scars may also be rated based on limitation of function of 
the part affected.  DC 7805 (1998).  

VA's Schedule for Rating Disabilities provides that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis. 38 C.F.R. Part 4, § 
4.115a (1998).  

In this case, the veteran's renal disability may be evaluated 
in accordance with the Rating Schedule pertaining to renal 
dysfunction.  38 C.F.R. § 4.115a.  An 80 percent evaluation 
is assigned for renal dysfunction manifested by persistent 
edema and albuminuria with BUN 40 to 80mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 60 percent 
evaluation is warranted for consistent albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.  

When examined by VA in July 1997, the veteran denied 
experiencing any specific complaints with regard to the 
kidneys or genitourinary system.  He indicated that there was 
no dysuria, hematuria, frequency, and nocturia.  The physical 
examination demonstrated a 25 cm postsurgical scar to the 
right flank that was well healed, normally pigmented, and 
nontender.  There was no evidence of solid renal mass, 
hydronephrosis, or shadowing calculus, or infection.  
Laboratory studies revealed a BUN of 23 and a creatinine of 
1.3, which were considered high.  Such studies were read as 
revealing minimal renal insufficiency.  An ultrasound of the 
kidneys associated with the examination revealed a benign 
2.1-cm cyst within the anterior cortex of the interpolar 
region of the right kidney; both kidneys were within normal 
limits.  

The veteran testified at the November 1998 personal hearing 
that he experienced pain in the kidney area about once a 
month which was an improvement.  In addition, the veteran 
indicated that he noticed increased urination which he was 
not certain was associated with his renal disability.  

The Board has considered and finds the veteran's testimony 
credible.  In reviewing the medical evidence, the Board notes 
that the scar at the site of the nephropexy was asymptomatic, 
and the kidneys were within normal limits, except for a 
benign cyst within the right kidney.  However, the clinical 
findings establish that the veteran demonstrated high BUN and 
creatinine readings which the VA examiner reported as minimal 
renal insufficiency.  Based on these factors, the Board is of 
the view that such pathology constitutes a definite decrease 
in kidney function warranting a 60 percent disability 
evaluation as provided by 4.115a.  In the absence of 
persistent edema and albuminuria with BUN 40 to 80mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion, a higher 
disability evaluation is not warranted.  38 C.F.R. § 4.115a.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that the residuals of a 
nephropexy and ligation of the right renal artery has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 60 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation of 60 percent for residuals of a nephropexy and 
ligation of the right renal artery is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


